Citation Nr: 1760362	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  14-10 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1. Whether a Substantive Appeal (VA Form 9 or equivalent) was timely filed.

2. Entitlement to service connection for an acquired psychiatric disorder, including major depressive disorder and PTSD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael J. O'Connor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to August 1991.

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO). 

In July 2016, the Veteran appeared at a hearing before the undersigned Veterans Law Judge. A transcript of the hearing has been associated with the record.

This case consists primarily of documents within the Veterans Benefits Management System (VBMS), with some supplemental documentation from the Virtual VA system. Thus, any future consideration of the Veteran's case should take into account the existence of this electronic record. 

The Veteran has expressly filed a service connection for PTSD. His clinic records reflect a diagnosis of depression and major depressive disorder which he relates to personal assault in service. In view of this information, it is more appropriate to characterize the claim broadly as one of entitlement to service connection for an acquired psychiatric disorder, to include PTSD. See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issue of entitlement to service connection for an acquired psychiatric disoder, including major depressive disorder and PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. An August 2011 RO rating decision denied service connection for a mental condition, claimed as major depressive disorder and PTSD. The RO sent him notice of that decision on August 22, 2011, and apprised him of his appellate rights on an enclosed VA Form 4107.

2. In response, he filed a timely Notice of Disagreement (NOD) regarding the denial of this claim, and the RO resultantly sent him a Statement of the Case (SOC) concerning this claim on November 5, 2012 wherein the RO concluded that the Veteran did not meet the criteria for a diagnosis of PTSD.

3. On November 7, 2012, the Veteran submitted previously unconsidered VA clinic records which included the Veteran's participation in PTSD group therapy and his description of symptoms related to personal assault in service.

4. The Veteran submitted a Substantive Appeal (VA Form 9) regarding this claim, which he dated January 3, 2013, with his representative. The representative signed the VA Form 9 on February 5, 2013, and it was date-stamped as received at the RO on February 6, 2013. So the date of receipt of that substantive appeal at the RO was more than 60 days after the issuance of the SOC (i.e., not by January 4, 2013) and more than one year after the notification of the August 22, 2011 rating decision (i.e., not by August 21, 2012).

4. But in his continuing challenge to that August 2011 rating decision, the Veteran has shown good cause for failing to file a timely Substantive Appeal concerning the denial of this claim to complete the steps necessary to perfect is appeal of this claim to the Board including submitting new and material evidence within 60 days of the receipt of the November 2012 SOC.


CONCLUSION OF LAW

The Substantive Appeal (VA Form 9) received by VA on February 6, 2013, in response to the August 2011 rating decision denying service connection for a mental condition, claimed as major depressive disorder and PTSD, and the subsequent February 28, 2014 SOC continuing to deny this claim, is accepted as timely-filed since this is not a jurisdictional predicate to the Board's consideration of this claim. 38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.156(b), 19.32, 19.34, 19.35, 19.36, 20.200, 20.302, 20.305 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Timeliness of Substantive Appeal

During his July 2017 hearing before the Board, the Veteran testified that he timely sent his Substantive Appeal (VA Form 9) to his representative to file on his behalf. Upon receipt of that Substantive Appeal (VA Form 9), the Veteran's representative did not promptly file it with VA. In the same hearing, the Veteran's current representative acknowledged that the VSO did not file it in a timely manner based on a change in personnel working on the Veteran's claim. Subsequently, however, the RO notified the Veteran that his Substantive Appeal was not timely filed since it was received after the January 4, 2013 deadline (i.e., more than 60 days after issuance of the SOC) or and more than one year after the notification of the August 22, 2011 rating decision (i.e., not by August 21, 2012).

An appeal to the Board consists of a timely-filed NOD in writing and, after an SOC has been furnished, a timely filed Substantive Appeal (e.g., a VA Form 9 or equivalent statement). See 38 C.F.R. § 20.200.

A Substantive Appeal consists of a properly completed VA Form 9 or correspondence containing the necessary information. See 38 C.F.R. § 20.202. As a general rule, a Substantive Appeal must be filed within 60 days from the date that the agency of original jurisdiction (AOJ), which, here, is the RO, mails the SOC to the appellant or within the remainder of the one-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later, to perfect an appeal of any claim adjudicated by the RO. See 38 U.S.C. § 7105(a), (b)(1); 38 C.F.R. § 20.302. If an appeal is not perfected within the time specified, the RO's determination becomes final and binding on the Veteran based on the evidence then of record. See 38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.1103. And once an RO's decision becomes final and binding, absent submission of new and material evidence, the claim may not be reopened or readjudicated by VA. See 38 U.S.C. § 5108; 38 C.F.R. § 3.156. 

An extension of the 60-day period for filing a Substantive Appeal may be granted for good cause. A request for such an extension, however, must be made in writing and must be made prior to expiration of the time limit for filing the Substantive Appeal. See 38 C.F.R. § 20.303. Except in cases where the submission of additional evidence requires the issuance of a supplemental SOC (SSOC) pursuant to 38 C.F.R. § 19.31, the filing of additional evidence after receipt of notice of an adverse determination does not extend the time limit for initiating or completing an appeal from that determination. See 38 C.F.R. §§ 20.303(b), 20.304.

The Court has held that the formality of perfecting an appeal to the Board is part of a clear and unambiguous statutory and regulatory scheme that requires the filing of both an NOD and a formal appeal (VA Form 9 or equivalent statement). When an appellant fails to file a timely appeal, and does not request an extension of time in writing before the expiration of time for the filing of the Substantive Appeal, the Court has held that he is statutorily barred from appealing the decision of the AOJ. Roy v. Brown, 5 Vet. App. 554, 556 (1993). Under 38 U.S.C. § 7105(d)(3), questions as to timeliness or adequacy of response shall be determined by the Board.

But in another precedent case, Percy v. Shinseki, 23 Vet. App. 37 (2009), the appeal similarly involved the question of whether the requirement that a claimant file a timely Substantive Appeal under 38 U.S.C. § 7105(d)(3) is a jurisdictional predicate to the Board's adjudication of a matter, particularly in light of the U. S. Supreme Court's decision in Bowles v. Russell, 551 U.S. 2005 (2007), which had held that jurisdictional time periods for taking an appeal may not be extended for equitable reasons (i.e., equitably tolled).

In Bowles, and In re Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997), the Court had held that if the claims file does not contain a timely NOD, SOC, and VA Form 9 or equivalent [Substantive Appeal], the Board is not required and, in fact, has no authority to decide the claim. Indeed, the Court in Bowles had gone so far as to conclude that jurisdictional time periods for taking an appeal may not be extended even for equitable reasons, such as out of a sense of common fairness due to mitigating circumstances.

But in distinguishing Bowles, the Veterans Court (CAVC) held in Percy that section 7105(d)(3) does not operate as a mandatory jurisdictional bar precluding the Board's consideration of an appeal where the Substantive Appeal is untimely. The CAVC specifically noted that, while section 7105(d)(3) provides that the AOJ "may" close a case if a Substantive Appeal is not timely filed, such action is discretionary, not mandatory. Given the permissive nature of section 7105(d)(3), including express authority to grant indeterminate extensions of time, the CAVC held that VA may waive its objection to an untimely Substantive Appeal, and that the Board may properly adjudicate a matter where there has been such waiver because the 60-day filing period is not jurisdictional in nature. While the Board's regulations refer to the timely filing of a Substantive Appeal as constituting a jurisdictional question, the CAVC stated that it need not provide any deference to this interpretation given that the statute is clear on its face.

Turning back now to the procedural history of this particular case. An August 2011 RO rating decision denied service connection for a mental disorder, claimed as PTSD. And the RO provided the Veteran notice of that decision on August 22, 2011, along with notice of his appellate rights on an enclosed VA Form 4107. In response, he filed a timely NOD in September 2011 to initiate an appeal of this claim. Subsequently, on November 5, 2012, the RO sent him an SOC concerning this claim. He then sent his Substantive Appeal (VA Form 9), appealing this claim listed on that SOC, which he dated January 3, 2013, to his American Legion representative that, in turn, would forward it on to the Board. The representative, however, did not file the Substantive Appeal (VA Form 9) until February 5, 2013.

So, to reiterate, technically speaking the Veteran was required to submit his Substantive Appeal (VA Form 9) to the RO within the later of either 60 days after the issuance of that SOC (meaning by January 4, 2013) or within one year after receiving the notification of the April 4, 2008 rating decision (meaning by August 22, 2011). Hence, considering the later of the two, the deadline for perfecting his appeal was January 4, 2013. See 38 U.S.C. § 7105(a), (b)(1); 38 C.F.R. § 20.302. He clearly did not meet this filing deadline, however; instead, his Substantive Appeal (VA Form 9) was not actually received at the RO until February 5, 2013, so 32 days late. 

However, on November 7, 2012, the Veteran submitted previously unconsidered VA clinic records which included the Veteran's participation in PTSD group therapy and his description of symptoms related to personal assault in service. This required a readjudication of the claim before finality could attach. 38 C.F.R. § 3.156(b). See Beraud v. McDonald, 766 F.3d 1402 (Fed. Cir. 2014).

Additionally, the Board may also consider the issue of equitable tolling. Equitable tolling is justified in "extraordinary circumstances." McCreary v. Nicholson, 19 Vet. App. 324 (2005). The following three requirements must be met, however: (1) the extraordinary circumstance must be beyond the appellant's control, (2) the appellant must demonstrate that the untimely filing was a direct result of the extraordinary circumstances, and (3) the appellant must exercise "due diligence" in preserving his/her appellate rights such that a reasonably diligent appellant under the same circumstances also would not have filed a timely appeal. Id. 

Here, the Veteran submitted his Substantive Appeal (VA Form 9) in advance of the January 4, 2013 deadline to his American Legion representative. He believed DAV not only would promptly receive his VA Form 9 but also, in turn, timely file it, but for some reason the Substantive Appeal did not get filed until February 5, 2013, 32 days after the deadline. Using the McCreary standard for the application of equitable tolling, the Board therefore finds that the Veteran's failure to timely file his Substantive Appeal (VA Form 9) was due to extraordinary circumstances beyond his control and that he exercised due diligence in preserving his appellate rights. Therefore, all the elements of the McCreary test have been met. The Board accordingly deems his Substantive Appeal (VA Form 9) timely filed.


ORDER

The Board having determined the Veteran perfected a timely appeal of the RO's April 2008 rating decision denying service connection for a mental condition, claimed as major depressive disorder and PTSD, the appeal of this claim is reinstated. So to this extent, and this extent only, this timeliness appeal is granted.


REMAND

Unfortunately, the remaining claim on appeal must be remanded. While the Board regrets the additional delay in this regard, it is necessary to ensure a complete record. The Board finds that the remaining claim requires additional development.  

Under McLendon, in disability compensation claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim. Id. In this case, the claimed mental condition does not have sufficient competent medical evidence to properly adjudicate the claim particularly relating to a relationship to an acquired psychiatric disorder other than PTSD to service.




Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding records, including Social Security Administration records, private treatment records, and VA treatment records, related to the Veteran and associate them with the claims file. Also, inquire with the Veteran whether he has received any treatment at the Vet Center.

2. Schedule the Veteran for a new VA examination by a psychiatrist or psychologist to determine the nature and etiology of any acquired psychiatric condition, to include anxiety disorder, major depressive disorder, and PTSD. The claims folder must be made available to and reviewed by the examiner.

The examiner should diagnose all current psychiatric disorders. If there are different diagnoses than those of record, the examiner should attempt to reconcile the diagnoses.

If PTSD is diagnosed, the examiner should identify the stressor(s) productive of PTSD.

For all other acquired psychiatric disorders, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that such disorder had its onset in service, is/are related to his active military service, is caused by service-connected disabilities and/or aggravated beyond the normal progress of the disorder by service-connected disability. In providing this opinion, the examiner should consider the Veteran's report of recurrent nightmares since service and the Axis IV assessments identifying multiple medical problems. 

The examiner is requested to provide a thorough rationale for any opinion provided. An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.

3. After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence. If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


